Citation Nr: 1135662	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In September 2009, the Veteran testified at a hearing before the undersigned.

In March 2010, the Board issued a decision denying the Veteran's appeal.  The Veteran appealed that decision.  In January 2011, the Secretary and the Veteran's representative signed a Joint Motion for Remand (JMR) and later that same month the United States Court of Appeals for Veterans Claims (Court) issued an Order that vacated and remanded the Board's March 2010 decision for the reasons set out in the JMR. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The January 2011 JMR noted, among other things, that the Veteran's March 2007 VA examination was inadequate.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Specifically, as to the Veteran's right ear hearing loss, the JMR reported that the March 2007 VA examination was inadequate because, while the examiner opined that service treatment records showed that the claimant had mild hearing loss in that ear six months prior to his discharge, the subsequent opinion that the hearing loss seen in service "was not of the magnitude seen today" did not adequately explain why the claimant's current right ear hearing loss was not related to service.  

As to the Veteran's left ear hearing loss, the JMR reported that the March 2007 VA examination was inadequate because, while the examiner opined that left ear hearing was normal while on active duty, the record contains an in-service audiological examination, dated in March 1978, that showed left ear hearing loss as defined by 38 C.F.R. § 3.385 (2010).  Therefore, the examiner's subsequent conclusion that the Veteran's current left ear hearing loss is not related to service because he did not have hearing loss in the left ear during that time is based on an inaccurate factual premise. 

As to the Veteran's tinnitus, the JMR reported that the March 2007 VA examination was inadequate because the examiner failed to take into account the claimant's competent and credible statements regarding having a problem with tinnitus in-service and since that time because the symptoms of tinnitus are observable by a lay person.  See Charles v. Principi, 16, Vet. App. 370 (2002).

Lastly, given the Veteran's claims that he has had ongoing problems with bilateral hearing loss and tinnitus since his 1979 separation from military service, all of his post-1979 treatment records from all identified sources that have not already been obtained by VA should be associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining all needed authorizations from the Veteran, should obtain and associate with the claims file all of his post-1979 treatment records from all identified sources that have not already been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a VA audiological examination.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the file.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not that the Veteran's current right ear hearing loss was caused by his military service to include noise exposure therein?

Note:  In providing an answer to the above question, the examiner should specifically comment on the mild hearing loss in that right ear which was noted six months prior to his discharge and the 2007 VA examiner's opinion that the right ear hearing loss seen in service "was not of the magnitude seen today." 

b.  Is it at least as likely as not that the Veteran's current left ear hearing loss was caused by his military service to include noise exposure therein?

Note:  In providing an answer to the above question, the examiner should specifically comment on the March 1978 in-service audiological examination that showed left ear hearing loss as defined by 38 C.F.R. § 3.385 and the 2007 VA examiner's opinion that the hearing in the Veteran's left ear was normal while on active duty. 

c.  Is it at least as likely as not that the Veteran's current tinnitus was caused by his military service?

Note:  In providing an answer to the above question, the examiner should take into account the claimant's competent and credible statements regarding having a problem with tinnitus in-service and since that time because the symptoms of tinnitus are observable by a lay person.  

In providing answers to all of the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

